On Application ppr Rehearing.
Both appellant and appellee desire a rehearing on some points of minor importance.
Without stating theni in detail we will simply say :
1st. That the effect of the judgment of, Schwartz against Saiter, both as to the debt and privilege, is confined to those litigants and does not have any bearing or influence on the demands of third opponent.
This is elementary.
2d. A simple perusal of our opinion will disclose the fact that the seizing creditor’s, mechanic’s and contractor’s lien, for materials fur*272nished and work performed in making repairs and constructions, was the principal question that was discussed therein.
It is difficult to understand how a vendor’s lien could he seriously asserted against the material contained in a building or the parts thereof, and which have become thus indistinguishable.
3d. It has been settled by numerous decisions — and is not an open question — that an appeallant, who succeeds in obtaining an amendment favorable to himself of the judgment appealed from, is entitled to have the cost of appeal taxed against the appellee.
This is true of the instant case.
4th. But the appellant claims that, as it was the plaintiff in third opposition in the court below, and a general judgment went against it therein, from which it has obtained relief in part in this Court, and thus procured the perpetuation of its injunction against the seizure pro lanio, it is entitled to have the costs of the court a qua taxed against the appellee.
In this view we think its counsel are correct.
It is the rule of law that if the plaintiff recover any portion of his demand, he is entitled to cost. Had the judge a quo rendered the judgment we have pronounced, it would have carried cost in plaintiff’s favor; and as our decree sustains its demands in part and ah initio, it must have a like effect.
5th. The further contention of appellant’s counsel is that one decree should be supplemented so as to limit the portion of Schwartz’s judgment that is to be enforced against the property it subjects to his contractor's lien.
This is a reasonable and proper request.
Having restricted his seizure and lien to the constructions established in the replacement of those which had been destroyed by fire, the amount of Schwartz’s demand therefor should be likewise restricted, so that he should receive from the proceeds of sale when made nothing in excess thereof, in case a larger sum should be realized.
But this amount can be easily ascertained from the judgment of the lower court, and Schwartz’s account, whieh forms a’part thereof; and hence it is unnecessary that a rehearing should be granted for that purpose.
It is therefore ordered, adjudged and decreed that the following items of indebtedness of W. S. Saiter to and in favor of Moses Schwartz, seizing creditor, shall be collected from the proceeds of the sale made in pursuance of our judgment and decree and no others, viz;
*273Building' enclosing- machinery and one cistern........$650 00
Roofing and tinner’s work........................... 75 00
Building- foundation...................."............ 60 00
Labor in erecting and constructing same............. 125 00
cr. $910 00
By amount of value of old dynamo.................. 125 00
Amount balance.............■.................$785 00
It is further ordered, adjudged and decreed that the cost of the lower court be taxed against the seizing creditor and appellee; and that, as thus limited, our former decree remain undisturbed. Reheariug refused.